Citation Nr: 1641878	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  13-00 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether a 70 percent schedular rating for bilateral hearing loss was properly reduced to 10 percent, effective June 1, 2010.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss for the period from June 1, 2010.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1969.

These matters come to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A January 2010 rating decision proposed to reduce the disability rating assigned to service-connected bilateral hearing loss, from 60 percent to 10 percent disabling.  The April 2010 rating decision reduced the disability rating to 10 percent effective June 1, 2010.  A notice of disagreement was filed in June 2010, and a statement of the case was issued in December 2012.  In a December 2012 rating decision, the RO found clear and unmistakable error in the January 2008 rating decision which had assigned a 60 percent rating to bilateral hearing loss, and the RO assigned a 70 percent rating effective June 19, 2007, and continued the 10 percent rating effective June 1, 2010.  A substantive appeal was received in January 2013.

The Veteran testified at a Board hearing in July 2016; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran underwent a VA examination in October 2007 which showed the following puretone thresholds:


HERTZ

1000
2000
3000
4000
RIGHT
100
105
105
105
LEFT
70
90
100
105

The pure tone average in the right ear was 104 and 91 in the left ear.  The speech recognition score was 0 percent in the right ear and 92 percent in the left ear.  10/24/2007 VA Examination.  A 70 percent rating was assigned based on the findings in this examination report.  38 C.F.R. §§ 4.85, 4.86(a) Table VI, VIa, VII.

In September 2009, the Veteran underwent a VA examination which showed the following puretone thresholds:


HERTZ

1000
2000
3000
4000
RIGHT
95
100
100
100
LEFT
50
50
50
60

The pure tone average in the right ear was 99 and 53 (52.5 rounded up) in the left ear.  The speech recognition score was 4 percent in the right ear and 96 percent in the left ear.  10/24/2007 VA Examination.  These findings were the basis for the reduction to 10 percent.  38 C.F.R. §§ 4.85, 4.86(a) Table VI, VIa, VII.

The evidence of record contains a May 2010 VA audiological evaluation and a June 2011 VA audiological evaluation.  07/18/2011 Medical Treatment Record-Government Facility at 13; 07/01/2011 Medical Treatment Record-Government Facility at 1.  A July 2012 VA audiology hearing aid repair/services record reflects no significant changes in hearing acuity levels across the frequency range when compared to those measured in June 2011.  10/06/2016 CAPRI (Spokane) at 134.  An August 2013 VA audiology evaluation reflects that testing revealed a flat moderate sensorineural hearing loss in the left ear.  The results were compared to thresholds measured in July 2012 and there was no significant changes in hearing acuity levels across the frequency range in the left ear.  Id. at 90.

In August 2014, the Veteran underwent a VA audiological examination which showed the following puretone thresholds:


HERTZ

1000
2000
3000
4000
RIGHT
105
105
110
105
LEFT
70
80
80
80

The pure tone average in the right ear was 106 (106.25 rounded down) and 78 (77.5 rounded up) in the left ear.  The speech recognition score was 0 percent in the right ear and 68 percent in the left ear.  09/10/2014 Virtual VA, C&P Exam.  The examiner noted review of the conflicting medical evidence and noted that the amount of improvement in the Veteran's auditory thresholds from 2007 to 2009 and from 2009 to 2010 is not possible with characteristic noise induced hearing loss.  The examiner stated that the most consistent test results were from 2009, 2011, 2012, and 2013.  The results revealed a mild to moderately-severe sensorineural hearing loss in the left ear, which is consistent with noise induced hearing loss.  However, today's evaluation revealed a flat severe sensorineural hearing loss in the left ear, which is a significant decrease in auditory thresholds when compared to results from August 2013.  The examiner stated that this amount of change is more than would be expected with noise induced hearing loss.  The examiner stated that these fluctuations in thresholds may be related to an inner ear disease or from inconsistent responses from the claimant.  09/10/2014 Virtual VA, C&P Exam.  

In support of his claim, the Veteran submitted a July 2016 private audiogram.  08/01/2016 Medical Treatment Record-Non-Government Facility.  The audiological report is reported in graph format and there are no numerical designations.  The graph, however, appears to show puretone thresholds ranging between 90 and 
110 decibels in the right ear.

The Court held in Savage v. Shinseki, 24 Vet. App. 259 (2010) that when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Acknowledging that VA has very little ability to compel non-VA medical personnel to comply with such a request, the Court limited its holding "to those instances in which the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report."

Initially, it would be useful if the July 2016 graphical data was converted into numeric form.  Second, in light of the findings contained in the private evaluation and the September 2014 examiner's findings that the fluctuations in thresholds may be related to an inner ear disease or from inconsistent responses from the claimant, the Veteran should be afforded a VA examination to assess the severity of his bilateral hearing loss.  

On remand, updated VA treatment records should be associated with the virtual folder for the period from September 14, 2016.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide authorization for VA to request from J.K., Au.D., of Luna Family Hearing that she provide the numerical designations and average puretone thresholds (500-4000 Hertz) pertaining to the July 2016 evaluation, and provide any further records pertaining to the Veteran.

2.  Associate with the virtual folder updated VA treatment records for the period from September 14, 2016.

3.  Schedule the Veteran for a VA audiological examination for the purpose of determining the severity of his bilateral hearing loss.  The Veteran's Virtual folder should be reviewed in conjunction with the examination. 

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 

The examination should comment on the fluctuations reflected in the examination reports dated from 2007 through 2014.  Please provide a comprehensive rationale for any discussion.  

4.  After completion of the above, review the expanded record and readjudicate whether a 70 percent schedular rating for bilateral hearing loss was properly reduced to 
10 percent, effective June 1, 2010, and entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




